Citation Nr: 0900270	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  97-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
right lower extremity.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active service from April 1972 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.  The veteran's claim was transferred to 
the St. Louis, Missouri, RO during the course of the appeal.  
This matter was previously before the Board in October 2003, 
August 2005, and May 2006, when it was remanded to the RO for 
additional development.  

In October 2006, the veteran stated that his back disorder 
was a the result of a near fatal fall during service.  This 
matter is referred to the RO for appropriate action.

The issue of service connection for disabilities of the right 
lower extremity, right knee, and right hip are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was noted to have hearing loss at entrance 
into service.  

2.   Hearing loss pre-existing service did not increase in 
severity during active service. 

3.  The veteran's tinnitus was not shown in service or for 
many years thereafter; tinnitus is not related to service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The United States Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial decision, the RO did not err in not providing such 
notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The veteran was provided 
with a notice letter in July 1995, which informed him that 
medical evidence was needed to show continuity of treatment 
since service, what was necessary for entitlement to 
compensation, and requesting him to send any service 
treatment records he may have as well as statements from 
doctors and lay statements to support his claim.  He was sent 
letters in April 2002, February 2004, and May 2006 that met 
the requirements of VCAA.  Therefore, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  The claims were readjudicated in a 
September 2008 supplemental statement of the case.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, to the extent possible, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private treatment records for the veteran.  The veteran was 
examined by VA in August 1995 and in May 2008 and a medical 
opinion was obtained.  It is noted that the veteran's service 
treatment records are incomplete, consisting of an April 1972 
service entrance examination report.  The RO has made 
extensive efforts to obtain any additional records which 
might be available.  In this regard, in July 1995, the 
veteran was requested to forward any service treatment 
records that he had in his possession to the RO.  In March 
1996, the RO requested ship's logs from the U.S. Naval 
Historical Center.  In August 1996, the RO submitted a third 
request for the veteran's service treatment records.  In May 
2003 and again in April 2007, the RO requested that the NPRC 
furnish the veteran's service treatment records.  Only the 
service personnel records were provided.  NPRC has indicated 
that service treatment records had been sent.  In April 2007, 
the veteran was requested to submit additional information 
regarding his treatment during service; however he did not 
respond.  

Additionally, VA made searches to obtain VA treatment records 
from VA facilities.  In May 2006, and again in March 2007, 
the VA treatment center in Roseburg, Oregon noted that no 
records for the veteran were found for the dates from January 
1998 to the present.  The VA facility in Tacoma, Washington 
indicated in a May 2006 letter that there were no records for 
the veteran at that facility.  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained or attempted to be obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Hearing loss and tinnitus

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A veteran may be granted 
service connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for sensorineural 
hearing loss when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2007).  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 
(1993). 

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  

The Board is aware that there is a heightened obligation for 
VA to assist the veteran in the development of his claim and 
to provide reasons or bases for any adverse decision rendered 
should service treatment records be unavailable or 
incomplete.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, case law does not establish a heightened "benefit of 
the doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been lost.  
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The veteran contends his hearing loss and tinnitus are 
attributed to in-service noise exposure from engine noise and 
working in the boiler room while he was in the United States 
Navy.  On his DD Form 214, the veteran's occupational 
specialty was that of BT (boiler technician).  A Navy 
Occupation/Training and Awards History form of the veteran 
received by the RO in September 1996, shows that the veteran 
had completed a 10 week course at Boilerman (Class A) School, 
in August 1972.  An associated History of Assignments shows 
that he service aboard the U.S.S. St. Louis from August 1972 
to May 1974.

The veteran's service treatment records consist of only an 
April 1972 entrance examination report.  The examiner 
diagnosed defective hearing.  On that examination, pure tone 
thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
--
30
LEFT
20
20
30
--
35







After service, the veteran was examined by VA in August 1995 
for ear disease.  He reported exposure to loud noises during 
service as a boiler technician and engine man.  He reported 
hearing loss for over twenty years and ringing in both ears.  
The examiner found, bilateral high frequency hearing loss, 
noise induced, and bilateral tinnitus secondary to the 
hearing loss.  On the authorized audiological evaluation that 
same month, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
30
50
40
LEFT
15
20
30
45
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
Bilateral constant tinnitus was reported with date of onset 
noted as 1977.  The examiner summarized that the veteran had 
mild high frequency sensorineural hearing loss left ear that 
appeared to be cochlear in origin.  

In November 1995, VA outpatient audiology note shows that the 
veteran was seen for repair of his hearing aid.  VA 
outpatient treatment records dated beginning in 1998 show no 
treatment for hearing loss or tinnitus.  Private treatment 
records dated from 2004 to 2006, including records received 
from the Social Security Administration, reflect no treatment 
for hearing complaints or for tinnitus. 

The veteran was examined by VA in May 2008.  He complained of 
hearing loss and tinnitus.  It was noted that he had a 
history of noise exposure in service in the engine room, as 
well as occupational noise exposure after service as a 
machinist and recreational noise exposure as occasional 
target practice.  It was noted that the veteran had bilateral 
constant tinnitus.  He reported that he has had tinnitus ever 
since his tour in the Navy.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
60
55
LEFT
20
30
45
60
60







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.  The 
examiner diagnosed sensorineural hearing loss.  The examiner 
indicated that the veteran's hearing loss/tinnitus is less 
likely as not (less than a 50/50 probability) caused by or 
the result of acoustic trauma.  The examiner offered the 
rationale that the veteran's enlistment examination showed a 
bilateral high frequency hearing loss at 2000 and 4000 Hertz 
to a mild degree and that there was no data showing the 
status of his hearing at service discharge.  It was reported 
that the veteran's exposure to noise in the Navy was related 
to his working in the engine room when hearing protection was 
not provided.  The examiner stated that post military noise 
exposure included both occupation and recreational interests.  
The examiner noted that 21 years after service discharge, the 
record shows slight aggravation of hearing in comparison to 
data at enlistment.  It was reported that given the 
negligible change over 21 years accounting for age and 
environmental hearing loss, the effects of his Naval work in 
the engine room would be considered even less significant.  
The examiner stated that as a result of this comparison, 
without benefit of a discharge test, it was his opinion that 
the Naval engine room noise on the veteran's hearing was 
negligible.  It was stated that a similar opinion if (sic) 
offered for tinnitus as additional cochlear damage from his 
pre-existing condition is considered small.  The examiner 
indicated that it is reasonable that his tinnitus may have 
been attributable to his pre-existing condition.  

As to the claim for hearing loss, VA regulations provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  The presumption of soundness attaches only 
where there has been an induction examination that did not 
detect or note the disability that the veteran later 
complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991). The regulations expressly provide that the term 
"noted" signifies "[o]nly such conditions as are recorded in 
examination reports."  38 C.F.R. § 3.304(b) (2008).  A 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability was summarized:

When no pre-existing condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both pre-
existing and not aggravated by service.  
The government may show a lack of 
aggravation by establishing that there 
was no increase in disability during 
service or that any "increase in 
disability [was] due to the natural 
progress of the" pre-existing condition.  
38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to 
rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim 
is one for service connection.  This 
means that no deduction for the degree 
of disability existing at the time of 
entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2008).

On the other hand, if a pre-existing 
disorder is noted upon entry into 
service, the veteran cannot bring a 
claim for service connection for that 
disorder, but the veteran may bring a 
claim for service-connected aggravation 
of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden 
falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack 
of aggravation by establishing "that the 
increase in disability is due to the 
natural progress of the disease."  38 
U.S.C. § 1153 (West 2002); see also 38 
C.F.R. § 3.306 (2008); Jensen, 19 F.3d 
at 1417; Wagner, 370 F. 3d at 1096 (Fed. 
Cir. 2004).  

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board must first determine whether the 
presumption of soundness applies.  At the time of his 
enlistment, an audiogram was performed that documented 
defective hearing, and a PULHES of 2 was noted for hearing.  
While the findings do not meet the criteria for defective 
hearing by VA standards, defective hearing was noted at 
service entrance.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Thus, the presumption of soundness does not apply.  Because 
hearing loss was noted at induction, the issue of whether the 
veteran's hearing loss was aggravated during service must be 
addressed.   See 38 C.F.R. § 3.306.  

The record does not support a finding that the veteran's 
hearing loss increased in severity during service.  While his 
service treatment records are incomplete and consist of only 
a service entrance examination report, the Board notes that 
after service, hearing loss is not documented until 1995, 
over 21 later.  The veteran has confirmed in a statement 
dated in March 2004 that he received no treatment for this 
disorder prior to 1995.  Probative evidence speaking to this 
issue is the May 2008 VA examiner's opinion that the effect 
of the veteran's work in the engine room on his hearing was 
negligible.  It was noted that his occupation after service 
was that of a machinist and that he listed target practice as 
recreational exposure to noise.  The finding was noted to be 
based on the over 20 year gap in readings from service 
entrance to 1995 and accounting for age and environmental 
factors.  The examiner stated that the findings over 20 after 
service reflected a slight aggravation of hearing in 
comparison to the reading at service enlistment.  The 
examiner reported that the effects of the veteran's Naval 
work in the engine room is considered less significant given 
the negligible change over 21 years.  In effect then there is 
no medical evidence showing the veteran's hearing loss 
increased in severity during active duty, but rather the 
evidence supports a finding that his current loss is the 
result of the natural progression over 20 plus years 
considering age and environmental factors.  The evidence does 
not support a finding that the veteran's hearing loss 
increased in severity during service.  Accordingly, the 
veteran's hearing loss was not incurred in or aggravated by 
active duty and a grant of service connection for bilateral 
hearing loss is not in order.

The medical evidence of record does not show the veteran's 
pre-existing bilateral hearing loss underwent an increase in 
severity during his active duty service.  Although the 
veteran is competent to state that he has had difficulty 
hearing for many years, his statements are not competent to 
establish that his pre-service hearing loss underwent a 
permanent increase in the severity as a result of his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  And absent any evidence of an increase, the 
presumption of aggravation does not apply.  

The Board points out that the veteran has claimed that his 
hearing loss began in 1973.  (See June 1995 claim).  To the 
extent that the veteran contends that his current hearing 
loss disability had its onset during active duty and/or as a 
result of noise trauma during service, the medical evidence 
does not support this contention.  

As noted above, the May 2008 examiner's opinion is against 
the veteran's claim.  That examiner explicitly stated that 
the veteran's hearing loss was not caused by or a result of 
acoustic trauma.  This opinion is found to be persuasive, as 
it was based upon review of the veteran's records and 
supported by specific rationale.  Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The May 2008 examiner reviewed the April 1972 
entrance examination and the post-service medical evidence, 
and explained that the evidence dated 21 years after service 
showed only a slight aggravation in comparison to the data 
acquired in April 1972.  As a result of this comparison, the 
examiner felt that the effect of engine room noise on the 
veteran's hearing was negligible.  

While a VA examiner diagnosed the veteran as having noise-
induced hearing loss in August 1995, he provided no rationale 
for his opinion and there is no indication that he reviewed 
the claims folder, including the April 1972 service medical 
record.  Therefore, this opinion is not found to be 
persuasive.

As to the claim for tinnitus, no complaints regarding this 
disorder are noted at service entrance on until 1995, over 20 
years after service.  The veteran has stated that he sought 
no treatment for this disorder prior to that time.  (See 
statement of March 2004).  There is no competent medical 
evidence of record showing that the veteran's tinnitus had 
its onset during active service or is related to any in-
service disease or injury.  To the contrary, the May 2008 VA 
examiner stated that the tinnitus is less likely as not 
caused by or the result of acoustic trauma.  This opinion 
stands uncontradicted in the record.  The VA examiner in 
August 1995 indicated that tinnitus was related to hearing 
loss; however, service connection has not been awarded for 
hearing loss.  See 38 C.F.R. § 3.310.  As such, service 
connection for tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

In the May 2006 remand, the Board noted that he RO had 
unsuccessfully attempted to retrieve the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  The Board indicated that the RO must also search for 
alternate medical records, to include medical records from 
the medical facilities reported by the veteran in an August 
1995 VA orthopedic examination report.  During his 
examination, the veteran reported treatment following a fall 
in an elevator shaft while on duty aboard the U.S.S. St. 
Louis, at the Clark Air Force Base Hospital in the Republic 
of the Philippines, and at a medical facility in Okinawa.  He 
described injuries and surgery to his right lower extremity, 
including his knee and hip.  

The Board instructed the RO to request that the veteran 
provide a specific date for the medical treatment following 
the reported fall in an elevator shaft aboard the U.S.S. St. 
Louis resulting in injuries and surgery to his right lower 
extremity.  Following a response by the veteran, the RO was 
to contact all appropriate service records' depositories to 
obtain any additional service medical and personnel records 
of the veteran that may be available, to include records from 
the Clark Air Force Base Hospital in the Republic of the 
Philippines and at a medical facility in Okinawa.  The Board 
noted that the hospitals identified by the veteran should be 
contacted directly to determine if there is any additional 
relevant medical evidence.  The RO requested the veteran's 
records from the NPRC in April 2007, but did not did not 
fully comply with the remand instructions.  Accordingly, 
additional development is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a 
specific date for the medical treatment 
following the reported fall in an 
elevator shaft aboard the U.S.S. St. 
Louis resulting in injuries and surgery 
to his right lower extremity.  

2.  Contact all appropriate service 
records' depositories to obtain any 
additional service medical records of 
the veteran (including clinical 
records) that may be available, to 
include records from the Clark Air 
Force Base Hospital in the Republic of 
the Philippines and at a Naval hospital 
in Okinawa.

3.  The hospitals identified by the 
veteran (i.e., Clark Air Force Base 
Hospital in the Republic of the 
Philippines and at a Naval hospital in 
Okinawa) should be contacted directly 
to determine if there is any additional 
relevant medical evidence.

4.  Finally, readjudicate the veteran's 
claims.  If the determination of the 
claims remain unfavorable to the 
appellant, he should be furnished with 
a Supplemental Statement of the Case 
and be afforded a reasonable period of 
time in which to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


